DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.  Accordingly, claim 9 were previously cancelled; and claims 1-8 and 10-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dorfner (US 2014/0267157 Al) in view of Heard (US 6,256,485 B1) and Chacon et al. (US 2016/0084487 Al).
Dorfner teaches a capacitive sensor system comprising:

    PNG
    media_image1.png
    346
    759
    media_image1.png
    Greyscale

Figure 3

    PNG
    media_image2.png
    509
    813
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    521
    709
    media_image3.png
    Greyscale

With regard to claim 1, a multi-frequency sensing system (FIG. 10, capacitive sensor system 1000 operating at a variable system frequency, and paragraphs: [0009] and [0041]-[0042]) for an item (FIG. 4 in view of FIG. 10, user device 400), the multi-frequency sensing system (FIG. 10, capacitive sensor system 1000 operating at low frequency and high frequency) comprising: at least one capacitive sensors (FIG. 4 in view of FIG. 10, capacitive sensors 410 and 420) that receives, from a sensing element (FIG. 10 in view of FIG. 4, receiving electrodes 1010 and 1020) associated with the item (FIG. 4 in view of FIG. 10, user device 400), 
Dorfner teaches all that is claimed as discussed above including the capacitance indicator (FIG. 10, evaluation/control unit 1040) that determines an indication of presence (a touch) with respect to the item (FIG. 4 in view of FIG. 10, user device 400) based on the change in the indications of capacitance (FIG. 3, sensor signal from capacitive sensors such as capacitive sensors 410 and 420), but it does not specifically teach the following features:
A furniture item.
Based on both the change in the first indication of capacitance and the change in the second indication of capacitance.
Using different frequency samplers for processing different frequencies.
Chacon et al. teaches a standalone capacitance detection device for furniture comprising:

    PNG
    media_image4.png
    243
    499
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    371
    462
    media_image5.png
    Greyscale

With regard to claim 1, a furniture item (FIG. 4, adjustable bed 26) incorporates the automated bedding system 10 that includes a capacitive component comprising capacitive wiring first and second segments 20 and 22 coupled to the control enclosure 18 to detect a change in capacitance above the adjustable bed 26 (Paragraphs: [0061]-[0069]); and a capacitance indicator first capacitance indication corresponds to a capacitance measurement that indicates that occupancy has been detected) and the change in the second indication of capacitance (second capacitance indication corresponds to a measurement that indicates that occupancy has not been detected) (Claims 1 and 7) (emphasis added).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the capacitive sensor system of Dorfner by incorporating this capacitive sensor system into an automated bedding system or furniture item as taught by Chacon et al. since Chacon et al. teaches that such an arrangement is beneficial for determining occupancy of a furniture item based on capacitive detection as disclosed in paragraph [0007].
Heard teaches a wideband radio receiver comprising:

    PNG
    media_image6.png
    494
    799
    media_image6.png
    Greyscale

With regard to claim 1, a plurality of frequency domain samplers (FIG. 1, frequency domain samplers 24-30) connected respectively to output terminals (FIG. 1, output terminals lb-22) for receiving input signal, each of the plurality of frequency domain samplers (FIG. 1, frequency domain samplers 24-30) carries out the steps of generating a sweep frequency local 
In addition, it is noted that adding additional one or more second frequency samplers having the same structure and functions as that of the first frequency samplers is merely a matter of duplication of parts. However, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960): please see MPEP 2144.04 VI. B. Duplication of Parts for more details).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the capacitive sensor system of Dorfner by utilizing a plurality of frequency domain samplers to process an input signal of different frequencies as taught by Heard since Heard teaches that such an arrangement is beneficial for providing a wideband, multichannel receiver which produces a digital output compensated for time and amplitude as disclosed in the Abstract.
With regard to claim 2, Dorfner teaches the first indication of capacitance (FIG. 3, sensor signal from capacitive sensors such as capacitive sensors 410 and 420 for low frequency) is associated with a first capacitor (FIG. 10, ground and either one of electrodes 1010 and 1020) and the second indication of capacitance (FIG. 3, sensor signal from capacitive sensors such as capacitive sensors 410 and 420 for high frequency) is associated with a second capacitor (FIG. 10, ground and the other one of electrodes 1010 and 1020).
With regard to claim 5, Dorfner teaches the landscape analysis system (FIG. 10, evaluation/control unit 1040) generates a combined capacitance change (FIG. 3, graph of polling sensor data since each sensor data point of sensor signal from capacitive sensors such as 
With regard to claim 6, Dorfner teaches the capacitance indicator (FIG. 10, evaluation/control unit 1040) compares the combined capacitance change (FIG. 3, graph of polling sensor data since each sensor data point of sensor signal from capacitive sensors such as capacitive sensors 410 and 420 represents a different capacitance value or a capacitance change) with a capacitance threshold (FIG. 3, Threshold) of the item (FIG. 4 in view of FIG. 10, user device 400).
With regard to claim 7, Dorfner teaches the change in the indications of capacitance (FIG. 3, sensor signal from capacitive sensors such as capacitive sensors 410 and 420) is determined based on a calibrated baseline (FIG. 3, Threshold) (Paragraphs: [0005]-[0011]).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

With regard to claims 11-14 and 16-20, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858